 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12                       UNITED STATES DISTRICT COURT
13                      EASTERN DISTRICT OF CALIFORNIA
14

15   CHERYL SUMERS, an individual, on     )        Case No. 2:20-cv-00166-JAM-EFB
     behalf of herself and on behalf of all
                                          )
16   persons similarly situated,          )        ORDER GRANTING
                                          )        STIPULATION TO REMAND
17               Plaintiff,               )        ACTION TO STATE COURT
                                          )
18   vs.                                  )
                                          )        Judge:       Hon. John A. Mendez
19   YORK RISK SERVICES GROUP, INC.,)
     a Corporation; and DOES 1 through 50,)
20   inclusive,                           )
                                          )
21               Defendants.              )
                                          )
22                                        )
23

24

25

26

27

28
          [PROPOSED] ORDER GRANTING STIPULATION TO REMAND ACTION TO STATE COURT
                                                           Case No. 2:20-cv-00166-JAM-EFB
 1                                            ORDER
 2         Having considered the Parties’ Joint Stipulation to Remand Action to State
 3   Court, and good cause having been shown, the Court hereby GRANTS the
 4   Parties’ request and rules as follows:
 5         1. This matter is remanded to Superior Court of the State of California,
 6            County of El Dorado.
 7

 8

 9   IT IS SO ORDERED.
10   Dated: 3/13/2020                         /s/ John A. Mendez_____________
11                                            Honorable John A. Mendez
                                              United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              2
          [PROPOSED] ORDER GRANTING STIPULATION TO REMAND ACTION TO STATE COURT
                                                           Case No. 2:20-cv-00166-JAM-EFB
